Filed 5/16/22 P. v. Carmona CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                 B309272

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. NA110859)
         v.

EDUARDO CARMONA,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Judith Levey Meyer, Judge. Affirmed in part
and remanded with directions.

     Maria Morrison, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen, Nicholas J. Webster, Julie
A. Harris and Shezad H. Thakor, Deputy Attorneys General, for
Plaintiff and Respondent.

                                 _______________________
       Eduardo Carmona was convicted of assault with a firearm
(Pen. Code,1 § 245, subd. (a)(2)) and possession of a firearm by a
felon (§ 29800, subd. (a)(1)). On appeal, Carmona contends the
evidence was insufficient to support his conviction; and, in the
alternative, that resentencing is required because of recent
amendments to the Penal Code. We affirm the conviction but
remand for resentencing.
        FACTUAL AND PROCEDURAL BACKGROUND
       In count 1 of the information, Carmona was charged with
assault with a firearm, and in count 2 he was charged with
possession of a firearm by a felon. The information contained a
series of additional allegations pertaining to count 1. On this
count, Carmona was alleged to have: (1) personally inflicted great
bodily injury on Robert Huerta within the meaning of section
12022.7 subdivision (a); (2) personally used a handgun within the
meaning of sections 12022.5, 1192.7, subdivision (c), and 667.5,
subdivision (c); (3) suffered four prior convictions within the
meaning of section 667.5, subdivision (b), served a qualifying
prison term for the offenses, and then failed to remain free of
prison and was convicted of a felony within five years; (4) suffered
a serious felony conviction pursuant to section 667, subdivision
(a)(1); and (5) suffered a prior conviction within the meaning of
the “Three Strikes” law (§§ 667, subds. (b)-(j), 1170.12,
subds. (a)-(d)).
       A surveillance video from approximately 2:00 a.m. on
December 8, 2018, showed Carmona and his girlfriend Hali
Siverson walking into a convenience store, where Siverson

1       All undesignated statutory references are to the Penal
Code.




                                  2
purchased a bag of chips and a drink. Siverson and Carmona left
the store. Carmona walked to a car, a silver Kia, while Siverson
encountered Huerta and his girlfriend Alicia at a video rental
kiosk outside the store.
       Huerta testified at trial, and the surveillance video showed,
that he walked over to the video kiosk and spoke to someone.
Alicia and Siverson spoke with each other. Watching the video,
Huerta testified it appeared he and Siverson had an argument.
Siverson moved her hand toward Alicia. When asked if Siverson
tried to take Alicia’s phone, Huerta responded, “I don’t
remember. Something like that”; he then said he did not
remember. In the video Huerta raised his hand and moved in
between the two women. Huerta said the other woman kicked
him.
       Carmona left the car and approached Huerta, Siverson, and
Alicia. Carmona stood in front of Huerta and said something to
him. On the surveillance video, Huerta is shown putting his
hands in the air and stepping back. Huerta and Alicia appeared
to flinch, and others in the area reacted, but Siverson and
Carmona appeared unfazed.
       The quality of the surveillance footage was insufficient to
capture split-second images of gunfire, and no gun could be seen
in the video. However, Huerta did testify he was shot as he was
talking with a person outside the store, and the footage showed
Huerta lifting his left leg and then hobbling away from the kiosk
toward the store entrance. Huerta kept looking back toward the
kiosk. Alicia ducked behind the kiosk. Carmona walked rapidly
back toward the Kia. Siverson approached Huerta and Alicia and
appeared to say something final to them, then turned toward the
vehicle.




                                 3
       Huerta had been shot in the left leg. He was treated by
paramedics and transported to the hospital due to the gunshot
wound.
       At trial, Huerta testified Carmona was not the person who
shot him, but he was uncooperative, gave inconsistent testimony,
and claimed not to remember most details of the incident.
Huerta testified he was shot as he was talking with a man. He
did not know if Carmona was the man who approached him. He
did not know if the man he talked to was in the courtroom at the
time of trial. He did not know who shot him. He never saw a
gun. He had no idea where the bullet came from. He did not
know why he kept looking back as he hobbled toward the store.
He denied looking back because he was looking in the shooter’s
direction, but when asked why he was looking back, he said,
“Um, I don’t know. I was probably like—I don’t know. I just got
shot.”
       Huerta, who was in custody at the time he testified, both
admitted and denied knowing the meaning of the term “snitch.”
He testified the prosecution had brought him down from
Northern California to testify, but then said he was there by his
own choice because he wanted to tell everyone they had the
wrong man. He claimed not to be intimidated by Carmona but
then asked, “Can I go back to prison?”
       Although Huerta testified he did not know or recognize
Carmona, he admitted he may previously have told the defense
investigator he might have played ball with Carmona when they
were younger.
       A detective testified that a person who cooperates with law
enforcement is labeled a snitch. Snitches are put on a list and
are targeted for retaliation that can range from an assault to




                                4
death. Retaliation may take place in prison but also can occur
once the snitch is released from custody.
       The jury found Carmona guilty of both charged offenses,
and also found true the allegations that he personally used a
handgun within the meaning of section 12022.5, subdivision (a),
and that he personally inflicted great bodily injury upon Huerta
within the meaning of section 12022.7, subdivision (a).
       Carmona waived a jury trial on his prior convictions and
then admitted the priors alleged in the information. At
sentencing, on count 1, the court selected the high term sentence
of four years because of Carmona’s criminal record, then doubled
it pursuant to the Three Strikes law. The court selected the low
term of three years for the sentence enhancement under section
12022.5, subdivision (a); it chose the low term “[b]ecause this is
one of those rare charges where you can actually have a gun
allegation when a gun is also part of the crime.” The court noted
that it was aware it had the authority to strike this allegation,
but based on Carmona’s criminal history it saw no reason to do
so. Additionally, the trial court imposed a three-year term
pursuant to section 12022.7 because the victim was injured.
Finally, the court stated it was aware it had discretion to strike
the five-year term pursuant to section 667, subdivision (a)(1) but
chose to impose it because Carmona had been in custody
regularly and the public needed to be protected. The court
imposed the high term sentence on count 2, doubled pursuant to
the Three Strikes law, but stayed that sentence under section
654. Carmona’s aggregate sentence was 19 years in state prison.
Carmona appeals.




                                5
                         DISCUSSION
I.    Sufficiency of the Evidence
       Carmona argues the evidence presented at trial was
insufficient to support convictions for assault with a firearm and
possession of a firearm. “ ‘ “When considering a challenge to the
sufficiency of the evidence to support a conviction, we review the
entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from
which a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt.” [Citation.] We determine “whether,
after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
[Citation.] In so doing, a reviewing court “presumes in support of
the judgment the existence of every fact the trier could
reasonably deduce from the evidence.” ’ ” (People v. Rangel (2016)
62 Cal.4th 1192, 1212–1213.) We conclude the evidence is
sufficient to support the convictions.
       Carmona argues there was insufficient evidence that he
had a gun, that he used a gun, that he was present at the
moment Huerta was shot, or that he shot Huerta. Carmona is
correct there was no testimony and no footage showing him
carrying or firing a gun. However, a jury could reasonably infer,
based upon the video evidence and the trial testimony, that
Carmona shot Huerta. The surveillance video showed Alicia and
Siverson speaking, Siverson making a move toward Alicia, and
Huerta interceding between the two women. Carmona then
approached, prompting Alicia to visibly flinch and Huerta to put
his hands in the air and step backward. In contrast to Huerta




                                6
and Alicia, Siverson did not react at all. These reactions are
consistent with, and allow a reasonable inference that, Carmona
had the gun: Siverson had no reason to fear, because she was
with Carmona, but Alicia recoiled and Huerta put his hands up
and began to back away. Huerta was shot during this
conversation. The parties’ post-shooting actions also support the
conclusion that Carmona was the shooter. Carmona hurried back
to his car. Siverson, who did not fear the shooter, took a moment
to walk toward Huerta and get in a final word before following
Carmona. Alicia ducked away and behind the video kiosk.
Huerta limped toward the entrance to the convenience store,
looking back in Carmona’s direction as he retreated.
       Carmona likens his case to People v. Blakeslee (1969)
2 Cal.App.3d 831, 838 (Blakeslee), in which there was insufficient
evidence to support a murder conviction when no one saw a
shooting that occurred inside an apartment, no evidence placed
the defendant in the apartment at the time of the shooting, and
no one saw the defendant with a weapon. The defendant had a
possible motive, made one possibly inculpatory remark, and lied
about her whereabouts at the time of the crime, but there was no
other evidence against her. (Id. at pp. 838–839.)
       Carmona was far more directly connected to the crime here
than the defendant in Blakeslee: The events surrounding the
shooting were captured on surveillance video and the victim
testified he was shot during his conversation. Evidence placed
Carmona within feet of Huerta moments before Huerta was shot,
everyone in the vicinity reacted consistently with Carmona being
the shooter, Carmona promptly left the scene, and Huerta, shot
in the leg, limped into the convenience store. Unlike the evidence
in Blakeslee, the evidence here did “directly support an inference




                                7
that [the defendant] committed the crime.” (Blakeslee, supra,
2 Cal.App.3d at p.838.)
       Carmona contends there was no evidence he was present at
the convenience store at the exact time of the shooting, but this is
incorrect. Although Huerta either could not or would not identify
the man he was speaking with, he testified the shooting occurred
while he was speaking with the man he could not identify, and
that he had just been shot at the time he hobbled back toward the
store entrance. Carmona and Siverson were identified as the
man and woman in the video with whom Huerta and Alicia
interacted, and Huerta and Alicia were not seen interacting with
any other people on the surveillance video of the events leading
up to and immediately after the shooting. After the encounter
with Carmona, an injured Huerta went back into the convenience
store and Carmona hurriedly departed. Based on this evidence, a
reasonable jury could conclude Carmona was present at the scene
at the time of the shooting.
       Carmona argues that even if the shooting occurred
immediately after the confrontation between Carmona and
Huerta, “it was indeed possible that there was at least one other
individual in the parking lot who could have shot Huerta,” and he
notes that Huerta testified he thought the shot came from the
parking lot. Huerta testified inconsistently: he testified both
that the shot came from the parking lot and that he had no idea
where the bullet came from. Juries may accept some parts of a
witness’s testimony and reject other parts. (People v. Collins
(2021) 65 Cal.App.5th 333, 345.) The jury obviously rejected
Huerta’s testimony that he was shot by someone in the parking
lot, as it was entitled to do. Huerta was eager to proclaim he had
no idea who shot him but it certainly was not Carmona, and his




                                 8
evasive and inconsistent testimony certainly permitted the
inference that Huerta, afraid to identify Carmona, was lying in
an attempt to protect himself from retaliation. Additionally,
whether someone else was present at the scene who could
possibly have shot Huerta does not undermine the conviction.
“[W]hen two or more inferences can reasonably be deduced from
the facts, a reviewing court is without power to substitute its
deductions for those of the jury. It is of no consequence that the
jury believing other evidence, or drawing different inferences,
might have reached a contrary conclusion.” (People v. Brown
(1984) 150 Cal.App.3d 968, 970; see also People v. Lindberg
(2008) 45 Cal.4th 1, 27.)
II.   Assembly Bill No. 124
      Assembly Bill No. 124, which was enacted after the
sentencing hearing in this case and took effect on January 1,
2022, amended section 1170 by making the lower term the
presumptive sentence for a term of imprisonment when certain
conditions exist. (Stats. 2021, ch. 695, § 5.3, adding § 1170,
subd. (b)(6).) Specifically, newly added subdivision (b)(6) of
section 1170 provides: “[U]nless the court finds that the
aggravating circumstances outweigh the mitigating
circumstances that imposition of the lower term would be
contrary to the interests of justice, the court shall order
imposition of the lower term if any of the following was a
contributing factor in the commission of the offense: [¶] (A) The
person has experienced psychological, physical, or childhood
trauma, including, but not limited to, abuse, neglect, exploitation,
or sexual violence.” The parties agree, as do we, that Assembly
Bill No. 124 applies retroactively and requires us to remand this
matter for resentencing.




                                 9
       When Assembly Bill No. 124 went into effect on January 1,
2022, Carmona’s judgment was not yet final. In In re Estrada
(1965) 63 Cal.2d 740, 744–746, the California Supreme Court
held that, absent evidence to the contrary, the Legislature
intended amendments to statutes that reduce punishment for a
particular crime to apply to all whose judgments are not yet final
on the amendments’ operative date. (People v. Lopez (2021)
73 Cal.App.5th 327, 344.) Here, Assembly Bill No. 124 operates
to reduce punishment because it requires the imposition of a
lower term under certain conditions. Nothing in the statutory
language or legislative history of Assembly Bill No. 124 indicates
the amendments to section 1170 were intended to apply only
prospectively. We therefore conclude that Assembly Bill No. 124
is retroactive and applies to Carmona’s case. (See People v.
Banner (2022) 77 Cal.App.5th 226, 240 [holding Assembly Bill
No. 124 applicable to all nonfinal cases on appeal].)
       At Carmona’s sentencing hearing, his older sister
addressed the court and disclosed that Carmona had experienced
severe childhood trauma. He was born addicted to heroin. His
mother was a heroin addict and his father was incarcerated.
Carmona experienced neglect, abandonment, and nutritional
deprivation. He had been prescribed psychiatric medication
starting at the age of four. On multiple occasions he and his
sisters had to resuscitate their mother with cold bath water
because she had overdosed on heroin. Carmona’s mother died
when he was 11 years old and his father committed suicide when
Carmona was 14 years old.




                                10
      Carmona was sentenced to the high term on both counts.
Given the evidence that he experienced significant trauma in his
childhood, it is possible that his trauma “was a contributing
factor in the commission of the offense,” requiring imposition of
the lower term unless the aggravating circumstances outweigh
the mitigating circumstances such that imposing the lower term
sentence would be contrary to the interests of justice. (§ 1170,
subd. (b)(6).) The trial court should therefore resentence
Carmona, taking into account the changes made to section 1170,
subdivision (b) by Assembly Bill No. 124.2




2      Carmona asserted in other supplemental briefing that he is
also entitled to resentencing under Senate Bill No. 567 (Stats.
2021, ch. 731, § 1.3), which established the middle term as the
presumptive term when a statute specifies three possible terms of
imprisonment; and Assembly Bill No. 518 (Stats. 2021, ch. 441,
§ 1), which removed the former requirement that an act or
omission that is punishable by multiple statutes be punished
under the statute providing for the longest term of imprisonment.
Our conclusion that Carmona must be resentenced because of
Assembly Bill No. 124 makes it unnecessary to consider his
alternative arguments in support of resentencing.




                               11
                         DISPOSITION
        The matter is remanded to the trial court for resentencing
consistent with this opinion. In all other respects, the judgment
is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      STRATTON, Acting P. J.
We concur:




             WILEY, J.




             HARUTUNIAN, J.





      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 12